DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 04/30/2021 has been entered.  Claims 1-5, 8-9, 11-28, 30 and 32-37 are currently pending in the application.  Claims 11 and 20-23 have been withdrawn from consideration.  Claims 1-5, 8-9, 12-19, 24-28, 30 and 32-37 are being treated on the merits.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claims 25 and 26, there is no antecedent basis in the specification for "within the second gap air entering the first vent mixes with vapor passing from the plural channels through the third web into the second gap and a mixture thereof exits through the second air vent".
Claim Objections 
Claims 9, 16 and 25-26 are objected to because of the following informalities:
In claim 9, lines 1-2, "at least one second air vent" appears to read "at least one of the air vents";
In claim 16, lines 6-7, "has a first space between the intermediate layer and the inner layer" appears to read "a first space is provided between the intermediate layer and the inner layer";
In claim 25, bottom lines 1-7, there are terms "at least a first invent" and "the first invent" which are inconsistent in scopes;
In claim 26, bottom lines 1-6, there are terms "at least a first invent" and "the first invent" which are inconsistent in scopes. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-5, 8-9, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "viewed in a direction facing an interior side of the garment with the garment structure open such that the inner layer is visible, the first padding portion surrounds peripheral portions of the at least one channeled padding", which renders the claim indefinite.  Claim 1 has previously set forth an inner layer, and an intermediate layer including the first padding portion and the at least one channeled padding.  Therefore, when viewed in a direction facing an interior side of the garment with the garment structure open such that the inner layer is visible as claimed, the intermediate layer including the first padding portion and the at least one channeled padding will not be visible because of blockage of the inner layer.  It is unclear how the view of the first padding portion surrounding peripheral portions of the at least one channeled padding as claimed can be obtained.  Therefore the metes and bounds of the claims are unclear and cannot be ascertained.
	Claims 2-5, 8-9, 11-15 each depend from rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 8-9, 12, 15-18, 24-26, 32-34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Moretti (US 6,263,511 B1).
Regarding claim 1, Moretti discloses a ventilated and breathable garment structure (a garment 10; fig. 1; col. 4, ll. 3-7; claim 1), comprising: 
an inner layer (lining 15; fig. 1; col. 4, ll. 33-38) configured to have an interior side facing the body of a wearer of a garment and extending for at least a portion of the garment (see fig. 1); 
an intermediate layer of padding (layer 13 and padding layer 12, together forming an intermediate layer of padding; fig. 1; col. 4, ll. 14-16, 26-28) having first and second sides (see fig. 1), wherein the first side faces toward the inner layer (see fig. 1) and wherein a first space (a space between lining 15 and layer 13; see fig. 1) may be provided between the intermediate layer and the inner layer to form a first gap between the intermediate layer and the inner layer (a first gap between lining 15 and layer 13 when lining 15 and layer 13 are not completely bonded; see fig. 1); and
an outer layer (outer covering 11 made of a fabric; fig. 1; col. 4, ll. 8-10) having air vents (a garment fabric formed by knitting or weaving thereby comprising air passages, and additional holes 17 formed on shoulder regions; fig. 1; col. 4, ll. 43-46) for entry of air from outside of the garment and for exit of moist warm air from inside the garment (fig. 1; col. 4, ll. 8-10, 43-46), wherein a second space (a space between padding layer 12 and outer covering 11; see fig. 1) may be provided between the outer layer and the second side of the intermediate layer to form a second gap between the outer layer and the intermediate layer (a second gap between padding layer 12 and outer covering 11 when padding layer 12 and outer covering 11 are not completely bonded), and the air vents open into the second gap (see fig. 1),
wherein said intermediate layer of padding (layer 13 and padding layer 12; fig. 1) includes a first padding portion (a padding region surrounding under armpit areas and shoulder areas; see annotated fig. 1; col. 3, ll. 39-41) and at least one channeled padding (a padding region comprising under armpit areas comprising intake holes and shoulder areas, wherein the padding region further comprising ducts 14; see fig. 6 and annotated fig. 1; col. 3, ll. 39-41), the first padding portion surrounding at least part of the at least one channeled padding (see annotated fig. 1), and viewed in a direction facing an interior side of the garment with the garment structure open such that the inner layer is visible, the first padding portion surrounds peripheral portions of the at least one channeled padding (see annotated fig. 1)
wherein the at least one channeled padding includes plural channels therein (a plurality of ducts 14 in layer 13; see annotated fig. 6; col. 5, ll. 24-42), and the plural channels provide for passage of said moist warm air from inside the garment and said air from outside (air ventilation for continuous and adequate air change inside the garment; fig. 6; col. 2, ll. 63-67; col. 5, ll. 24-42; col. 10, ll. 6-21).
Moretti does not explicitly disclose wherein lining 15 and layer 13 are not completely bonded thereby providing the first space, and wherein padding layer 12 and outer covering 11 are not completely bonded thereby providing the second space.  However, Moretti does disclose the garment is a heavy jacket.  It has been common practice in the apparel art that a lining is not completely bonded to an intermediate layer and the intermediate layer is not completely bonded to an outer layer when forming a jacket.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured connection between the layers of the jacket, with wherein lining 15 and layer 13 are not completely bonded, and wherein padding layer 12 and outer covering 11 are not completely bonded, in order to provide a jacket with softness, flexibility and breathability.  With this configuration, the first space and the second space are at least temporarily provided when the jacket is in use.
Regarding claim 2, Moretti discloses the structure according to claim 1, and further discloses wherein said air vents (holes 17; fig. 1) are made in the area of said channeled padding (see annotated fig. 1).
Regarding claim 3, Moretti discloses the structure according to claim 1, and further discloses wherein said air vents (holes 617; fig. 12; col. 6, ll. 54-67) are configured to be always open (fig. 12; col. 6, ll. 54-67).
Regarding claim 4, Moretti discloses the structure according to claim 1, and further discloses wherein said air vents include first air vents for the entry of air from the outside (outer layer 11 is made of a fabric which is breathable, therefore when inside warm air transports upwards to holes 17 and releases to the outside, outside air will enter the garment through the breathable fabric of the outer covering 11; therefore, the breathable fabric of the outer covering 11 containing first air entry vents throughout the garment; see figs. 1-3; col. 4, ll. 8-10) and second air vents (holes 17; fig. 1) for exit of moist warm air from inside the garment (fig. 1; col. 5, ll. 28-33).
Regarding claim 5, Moretti discloses the structure according to claim 4, and further discloses wherein said inner layer (lining 15; fig. 1) has at least one first perforated portion (having intake holes 16 in the under armpit region; see annotated fig. 1; col. 4, ll. 39-42) in the area of at least said first air vents (first air vents are formed throughout the garment, including the under armpit region, via a breathable fabric; see annotated fig. 1; col. 4, ll. 8-10, 39-42).
Regarding claim 8, Moretti discloses the structure according to claim 4, and further discloses wherein said first air vents are made in an armpit area of the garment (first air vents are formed throughout the garment, including the under armpit region, via the breathable fabric of the outer covering 11; see annotated fig. 1; col. 4, ll. 8-10, 39-42).
Regarding claim 9, Moretti discloses the structure according to claim 1, and further discloses wherein at least one of the air vents is located in an area of a dorsal zone or a cervical zone (air vents are formed throughout the garment, including an area of a dorsal zone or a cervical zone, via the breathable fabric of the outer covering 11; see annotated fig. 1; col. 4, ll. 8-10, 39-42).
Regarding claim 12, Moretti discloses the structure according to claim 1, and further discloses wherein at least one portion of said channeled padding (see annotated fig. 1) extends into a dorsolumbar zone of the garment which is a coat, a jacket, or an overcoat (jacket 10; see fig. 2 and annotated fig. 1).
Regarding claim 15, Moretti discloses the structure according to claim 1, and further discloses wherein said channeled padding (see annotated fig. 1) extends into a dorsocervical zone of a garment (see fig. 2 and annotated fig. 1).
Regarding claim 16, Moretti discloses a ventilated and breathable garment structure (a garment 10; fig. 1; col. 4, ll. 3-7; claim 1), comprising: 
an inner layer (lining 15; fig. 1; col. 4, ll. 33-38) configured to have an interior side facing the body of a wearer of a garment and extending for at least a portion of the garment (see fig. 1); 
an intermediate layer of padding (layer 13 and padding layer 12, together forming an intermediate layer of padding; fig. 1; col. 4, ll. 14-16, 26-28) having first and second sides (see fig. 1), wherein the first side faces toward the inner layer (see fig. 1) and wherein a first space (a space between lining 15 and layer 13; see fig. 1) may be provided between the intermediate layer and the inner layer to form a first gap between the intermediate layer and the inner layer (a first gap between lining 15 and layer 13 when lining 15 and layer 13 are not completely bonded; see fig. 1); and
an outer layer (outer covering 11 made of a fabric; fig. 1; col. 4, ll. 8-10) having an interior side and an exterior side (see fig. 1), wherein a second space (a space between padding layer 12 and outer covering 11; see fig. 1) may be provided between the interior side of the outer layer and the second side of the intermediate layer to form a second gap between the outer layer and the intermediate layer (a second gap between padding layer 12 and outer covering 11 when padding layer 12 and outer covering 11 are not completely bonded),
wherein air vents (outer covering 11 made of a fabric, wherein a garment fabric formed by knitting or weaving thereby comprising air passages, and additional holes 17 formed on shoulder regions; fig. 1; col. 4, ll. 8-10, 43-46) are disposed in a region of the outer layer (air passages in the outer covering fabric distributed throughout the outer layer, and holes 17 formed on shoulder regions; fig. 1) of the garment, 
wherein said intermediate layer of padding (layer 13 and padding layer 12; fig. 1) includes a first padding portion (a padding region surrounding under armpit areas and shoulder areas; see annotated fig. 1; col. 3, ll. 39-41) and at least one channeled padding (a padding region comprising under armpit areas comprising intake holes and shoulder areas, wherein the padding region further comprising ducts 14; see fig. 6 and annotated fig. 1; col. 3, ll. 39-41), the first padding portion surrounding at least part of the at least one channeled padding (see annotated fig. 1),
wherein the at least one channeled padding includes plural channels therein (a plurality of ducts 14 in layer 13; see annotated fig. 6; col. 5, ll. 24-42), and the plural channels provide for passage of said moist warm air from inside the garment and said air from outside (air ventilation for continuous and adequate air change inside the garment; fig. 6; col. 2, ll. 63-67; col. 5, ll. 24-42; col. 10, ll. 6-21),
wherein said channeled padding is composed of a three-dimensional textile (see fig. 6; col. 5, ll. 24-42) having the plural channels therein (ducts 14; see annotated 6; col. 5, ll. 24-42), wherein the plural channels extend in a vertical direction relative to a position of the garment when worn (fig. 3; col. 5, ll. 24-42),
wherein a first side (a side close to lining 13; see annotated fig. 1) of the channeled padding is exposed to and faces toward the first gap (the gap between lining 15 and layer 13; see annotated figs. 1-2), and moist warm air passes from the first gap into the plural channels (channels 14 in layer 13; see fig. 3 and annotated fig. 2; col. 4, ll. 39-42) with the plural channels of the channeled padding open toward the first gap (via intake holes 16 in layer 13; see fig. 3 and annotated fig. 2; col. 4, ll. 39-42), and a second side (a side close to outer covering 11; see annotated fig. 1) of the channeled padding faces toward the second gap (the gap between padding layer 12 and outer covering 11; see fig. 6 and annotated fig. 2) with a breathable layer (outer sheet 21, which connects outlet holes 17 to ducts 14, thereby being breathable; see fig. 6 and annotated fig. 2; col. 4, ll. 43-46) on the second side of the channeled padding (see fig. 6 and annotated fig. 2) such that one side (an interior side; see fig. 6 and annotated fig. 2) of the breathable layer is exposed to the plural channels (connected to ducts 14; see fig. 6 and annotated fig. 2; col. 4, ll. 43-46) and another side (an exterior side; see fig. 5 and annotated fig. 2) of the breathable layer is exposed to the second gap (connected to outlet holes 17, thereby being exposed to the second gap; see fig. 6 and annotated fig. 2), and after passing through the plural channels, the moist warm air passes through the breathable layer and into the second gap (see fig. 6 and annotated fig. 2; col. 5, ll. 24-42) and then exits through at least one of the air vents (through holes 17; see figs. 3 and annotated fig. 2; col. 5, ll. 24-42).
Moretti does not explicitly disclose wherein lining 15 and layer 13 are not completely bonded thereby providing the first space, and wherein padding layer 12 and outer covering 11 are not completely bonded thereby providing the second space.  However, Moretti does disclose the garment is a heavy jacket.  It has been common practice in the apparel art that a lining is not completely bonded to an intermediate layer and the intermediate layer is not completely bonded to an outer layer when forming a jacket.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured connection between the layers of the jacket, with wherein lining 15 and layer 13 are not completely bonded, and wherein padding layer 12 and outer covering 11 are not completely bonded, in order to provide a jacket with softness, flexibility and breathability.  With this configuration, the first space and the second space are at least temporarily provided when the jacket is in use.
Regarding claim 17, Moretti discloses the structure according to claim 16, and further discloses the at least one channeled padding further comprising a spacing web (rigid undulated fabric 20; fig. 6; col. 5, ll. 36-42) including parallel ribs (peaks; see annotated fig. 6) with said channels defined between the ribs within the spacing web (see annotated fig. 6).
Regarding claim 18, Moretti discloses the structure according to claim 17, and further discloses wherein a textile of said channeled padding comprises: 
a first inner web (inner sheet 21comprising intake holes 16; see annotated fig. 6; col. 4, ll. 39-42; col. 5, ll. 36-46), configured to be facing the body of the wearer (see fig. 1 and annotated fig. 6), being breathable and able to direct sweat in a liquid phase and in a vapor phase away from the body of the wearer (via intake holes 16; col. 4, ll. 33-42), 
a second intermediate web comprising the spacing web (fabric 20; see annotated fig. 6; col. 5, ll. 36-42), defining a gap between said ribs for transfer of sweat in a vapor phase from the first web to an outside (col. 4, ll. 47-53; col. 5, ll. 36-46), said ribs alternating with said channels (see annotated fig. 6), and 
a third outer and breathable web (outer sheet 21, which must be breathable to pass moist warm air to outlet holes 17; see fig. 2 and annotated fig. 6; col. 5, ll. 36-46) which comprises the breathable layer (outer sheet 21; fig. 6), wherein the second web is between the third web and the first web (see fig. 6).
Regarding claim 24, Moretti discloses the structure of claim 8, and further discloses wherein the garment is a jacket (jacket 10; col. 4, ll. 3-7).
Regarding claim 25, Moretti discloses the structure according to claim 16, and further discloses wherein the channeled padding includes a first web (inner sheet 21, which is adjacent to jacket lining 15, comprising intake holes 16; fig. 6; col. 4, ll. 39-42; col. 5, ll. 36-46), a second web (fabric 20; fig. 6; col. 5, ll. 36-42), and a third web (outer sheet 21, which is adjacent to padding layer 12; fig. 6; col. 5, ll. 36-46), wherein the second web is between the first and third webs (see fig. 6), and the second web has the plural channels (ducts; fig. 6; col. 5, ll. 36-42) extending therein between the first web and the second web (see annotated fig. 6); 
wherein the first web has a side which faces toward the first gap (toward lining 15; see annotated fig. 6; col. 5, ll. 36-42) and is configured to direct liquid and vapor from the first gap into the plural channels of the second web (see annotated fig. 2, 6); 
wherein the third web comprises the breathable layer (outer sheet 21, which connects outlet holes 17 to ducts 14, thereby being breathable; see fig. 6 and annotated fig. 2; col. 4, ll. 43-46); 
wherein the air vents of the outer layer include at least one first air vent through which air enters from outside of the structure into the second gap (outer layer 11 is made of a fabric which is breathable, therefore when inside warm air transports upwards to holes 17 and releases to the outside, outside air will enter the garment through the breathable fabric of the outer covering 11; therefore, the breathable fabric of the outer covering 11 containing air entry vents throughout the garment, including at least a first air vent in a lower torso portion; see figs. 1-3; col. 4, ll. 8-10), and a second air vent (holes 17; see annotated fig. 2; col. 4, ll. 43-46; col. 5, ll. 28-33) located above the at least one first air vent in the position of the garment when worn (above at least a first air vent in a lower torso portion; figs. 1-3; col. 4, ll. 43-46; col. 5, ll. 28-33) and through which air and vapor exit from the second gap to outside of the structure (holes 17; see annotated fig. 2; col. 5, ll. 28-33), and within the second gap air entering the at least one first vent mixes with vapor passing from the plural channels through the third web into the second gap and a mixture thereof exits through the second air vent (air ventilation for continuous and adequate air change inside the garment caused by pressure and/or componential gradient of the air; fig. 6; col. 2, ll. 63-67; col. 5, ll. 24-42; col. 10, ll. 6-21).
Regarding claim 26, Moretti discloses the structure according to claim 1, wherein the channeled padding includes a first web (inner sheet 21, which is adjacent to jacket lining 15, comprising intake holes 16; fig. 6; col. 4, ll. 39-42; col. 5, ll. 36-46), a second web (fabric 20; fig. 6; col. 5, ll. 36-42), and a third web (outer sheet 21, which is adjacent to padding layer 12; fig. 6; col. 5, ll. 36-46), wherein the second web is between the first and third webs (see fig. 6), and the second web has the plural channels (ducts; fig. 6; col. 5, ll. 36-42) extending therein between the first web and the second web (see annotated fig. 6); 
wherein the first web has a side which faces toward the first gap (toward lining 15; see annotated fig. 6; col. 5, ll. 36-42) and is configured to direct liquid and vapor from the first gap into the plural channels of the second web (see annotated fig. 2, 6); 
wherein the third web is breathable and has a side facing toward the second gap (see annotated fig. 2, 6) and is configured to convey vapor from the plural channels into the second gap (see annotated fig. 2, 6; col. 5, ll. 28-46); 
wherein the air vents of the outer layer include at least one first air vent through which air enters from outside of the structure into the second gap (outer layer 11 is made of a fabric which is breathable, therefore when inside warm air transports upwards to holes 17 and releases to the outside, outside air will enter the garment through the breathable fabric of the outer covering 11; therefore, the breathable fabric of the outer covering 11 containing air entry vents throughout the garment, including at least a first air vent in a lower torso portion; see figs. 1-3; col. 4, ll. 8-10), and a second air vent (holes 17; see annotated fig. 2; col. 4, ll. 43-46; col. 5, ll. 28-33) located above the at least one first air vent in the position of the garment when worn (above at least a first air vent in a lower torso portion; figs. 1-3; col. 4, ll. 43-46; col. 5, ll. 28-33) and through which air and vapor exit from the second gap to outside of the structure (holes 17; see annotated fig. 2; col. 5, ll. 28-33), and within the second gap air entering the first vent mixes with vapor passing from the plural channels through the third web into the second gap and a mixture thereof exits through the second air vent (air ventilation for continuous and adequate air change inside the garment caused by pressure and/or componential gradient of the air; fig. 6; col. 2, ll. 63-67; col. 5, ll. 24-42; col. 10, ll. 6-21).
Regarding claim 32, Moretti discloses the structure according to claim 1, but Moretti does not disclose wherein the first and second gaps are provided by a discontinuous fastening.  However, Moretti does disclose the garment is a heavy jacket.  It has been common practice in the apparel art that a lining is not completely bonded to an intermediate layer and the intermediate layer is not completely bonded to an outer layer when forming a jacket.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured connection between the layers of the jacket, with wherein a discontinuous fastening is provided between lining 15 and layer 13, and wherein a discontinuous fastening is provided between padding layer 12 and outer covering 11, in order to provide a jacket with softness, flexibility and breathability.  With this configuration, the first space and the second space are at least temporarily provided when the jacket is in use.
Regarding claim 33, Moretti discloses the structure according to claim 26, and further discloses wherein the first padding portion (a portion of layer 13 and padding layer 12 surrounding under armpit areas and shoulder areas; see annotated fig. 1; col. 3, ll. 39-41) is composed of a material selected from the group consisting of wadding, wool, felt, and feathers (padding layer 12 composed of materials such as cotton wool, cool, felt and/or other similar materials; col. 4, ll. 17-20).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the first padding portion as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a material selected from the group consisting of wadding, wool, felt, and feathers for the first padding portion would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 34, Moretti discloses the structure according to claim 1, and further discloses wherein the outer layer (outer covering 11; fig. 5; col. 4, ll. 47-53) further comprises a membrane (membrane 22; fig. 5; col. 4, ll. 47-53) impermeable to liquid water and permeable to water vapor (col. 4, ll. 47-65), wherein the membrane is positioned such that at least a portion of the membrane covers the air vents (holes 17 and air vents in the outer covering fabric; fig. 5; col. 4, ll. 47-53).
Regarding claim 37, Moretti discloses the structure according to claim 1, and further discloses wherein the at least one channeled padding includes a plurality of ribs (peaks defined by rigid undulated fabric 20; see annotated fig. 6) with the plural channels alternatingly provided between ribs of the plurality of ribs (see annotated fig. 6);
wherein the outer layer having air vents comprises a plurality of holes (holes 17; fig. 5; col. 4, ll. 47-53) and the holes are covered by at least one of a breathable textile or a membrane (membrane 22; fig. 5; col. 4, ll. 47-53) which is permeable to water vapor and impermeable to water in a liquid state (col. 4, ll. 47-65); and
wherein the channeled padding further includes a breathable layer (outer sheet 21, which connects outlet holes 17 to ducts 14, thereby being breathable; see fig. 6 and annotated fig. 2; col. 4, ll. 43-46) which is exposed to the plural channels on one side (connected to ducts 14; see fig. 6 and annotated fig. 2; col. 4, ll. 43-46) and exposed to the second gap on another side (connected to outlet holes 17, thereby being exposed to the second gap; see fig. 6 and annotated fig. 2), and the breathable layer faces toward the membrane or the breathable textile of the outer layer having air vents (outer sheet 21 which is positioned interior of padding layer 12, facing toward membrane 22 which is positioned exterior to padding layer 12; see figs. 5-6; col. 4, ll. 46-53; col. 5, ll. 36-42), and the plural channels of the channeled padding communicate with the second gap through the breathable layer (see fig. 6 and annotated fig. 2; col. 5, ll. 24-42).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Moretti in view of Pezzimenti (US 2017/0099898 A1).
Regarding claim 13, Moretti discloses the structure according to claim 1, but does not disclose wherein said channeled padding has a Y-shaped conformation, developing up to a second air vent in an area of a dorsal zone, with a lower portion extending upwardly, in regard to the position of the garment when worn, and with two upper diverging portions which develop up to first air vents in an area of armpits of the garment.  However, Pezzimenti teaches wherein a ventilated garment (vest 800; fig. 8; para. 0076) comprising a channeled area has a Y-shaped conformation (a meshed vent area 850 together with two channeled seams 820; see annotated fig. 8; paras. 0021, 0076), developing up to a second air vent in an area of a dorsal zone (vent area in dorsal zone; see annotated fig. 8; paras. 0021, 0076), with a lower portion upwardly, in regard to a position of the garment when worn (see annotated fig. 8), and with two upper diverging portions (see annotated fig. 8; seam 820 with opening 810; para. 0076) which develop up to first air vents (by openings 810; fig. 8) in an area of armpits of the garment (see annotated fig. 8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the garment structure as disclosed by Moretti, with wherein said channeled padding has a Y-shaped conformation, developing up to a second air vent in an area of a dorsal zone, with a lower portion extending upwardly, in regard to the position of the garment when worn, and with two upper diverging portions which develop up to first air vents in an area of armpits of the garment, as taught by Moretti '404, in order to provide sufficient ventilation capacity for air change within the garment structure.  
Regarding claim 14, Moretti discloses the structure according to claim 1, but does not disclose wherein said channeled padding has a Y-shaped conformation, developing up to a dorsal zone, with a lower portion extending upwardly, in regard to a position of the garment when worn, and with two upper diverging portions which develop up to armpits of the garment.  However, Pezzimenti teaches wherein a ventilated garment (vest 800; fig. 8; para. 0076) comprising a channeled area has a Y-shaped conformation (a meshed vent area 850 together with two channeled seams 820; see annotated fig. 8; paras. 0021, 0076), developing up to a dorsal zone (vent area in dorsal zone; see annotated fig. 8; paras. 0021, 0076), with a lower portion extending upwardly, in regard to a position of the garment when worn (see annotated fig. 8), and with two upper diverging portions which develop up to armpits of the garment (see annotated fig. 8; seam 820 with opening 810; para. 0076).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the garment structure as disclosed by Moretti, with wherein said channeled padding has a substantially Y-shaped conformation, developing substantially up to a dorsal zone, with a lower portion extending in substantially vertical direction, in regard to a position of the garment when worn, and with two upper diverging portions which develop up to armpits of the garment, as taught by Pezzimenti, in order to provide sufficient ventilation capacity for air change within the garment structure.
Claims 19, 27-28, 30 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Moretti in view of Rock (US 5,783,277 A).
Regarding claim 19, Moretti discloses the structure according to claim 18, but Moretti does not disclose wherein the textile of said channeled padding includes a fleece on at least one side of said third web which faces toward the second gap, said fleece formed by means of brushing or napping of the fibers that form the third web itself.  However, Rock teaches wherein a textile of a channeled padding (a three-dimensional fabric 11 which comprising channels between two outer layers 13, 15; see fig. 1; col. 1, ll. 64-67; col. 2, ll. 1-7) includes a fleece (pile; fig. 2; col. 2, ll. 55-60) on at least one side of an outer web (fig. 2; col. 2, ll. 55-60), said fleece formed by means of brushing or napping of the fibers that form the outer web itself (col. 2, ll. 55-60).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the textile of the channeled padding as disclosed by Moretti, with wherein the textile of said channeled padding includes a fleece on at least on the a side of said third web which faces toward the second gap, said fleece formed by means of brushing or napping of the fibers that form the third web itself, as taught by Rock, in order to provide a three-dimensional spacer fabric with enhanced shape retention and sufficient ventilation capacity to be used for an outerwear garment (Moretti; col. 1, ll. 27-37).
Regarding claim 27, Moretti discloses the structure according to claim 26, but Moretti does not disclose wherein the side of the third web facing the second gap includes fleece thereon, said fleece formed by means of brushing or napping of fibers that form the third web itself.  However, Rock teaches wherein a textile of a channeled padding (a three-dimensional fabric 11 which comprising channels between two outer layers 13, 15; see fig. 1; col. 1, ll. 64-67; col. 2, ll. 1-7) includes a fleece (pile; fig. 2; col. 2, ll. 55-60) on two outer webs (fig. 2; col. 2, ll. 55-60), said fleece formed by means of brushing or napping of the fibers that form the outer web itself (col. 2, ll. 55-60).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the textile of the channeled padding as disclosed by Moretti, with wherein the side of the third web facing the second gap includes fleece thereon, said fleece formed by means of brushing or napping of the fibers that form the third web itself, as taught by Rock, in order to provide a three-dimensional spacer fabric with enhanced shape retention and sufficient ventilation capacity to be used for an outerwear garment (Moretti; col. 1, ll. 27-37).
Regarding claim 28, Moretti and Rock, in combination, disclose the structure according to claim 27, and Moretti further discloses wherein the inner layer (lining 15; figs. 1-2; col. 4, ll. 33-38) includes a permeable or perforated portion (intake holes 16; figs. 1-2; col. 4, ll. 39-42) providing communication between an inside of the inner layer and the first gap (see annotated fig. 2; col. 4, ll. 39-42).
Regarding claim 30, Moretti and Rock, in combination, disclose the structure according to claim 27, but Moretti does not disclose wherein the first and second gaps are provided by a discontinuous fastening.  However, Moretti does disclose the garment is a heavy jacket.  It has been common practice in the apparel art that a lining is not completely bonded to an intermediate layer and the intermediate layer is not completely bonded to an outer layer when forming a jacket.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured connection between the layers of the jacket, with wherein a discontinuous fastening is provided between lining 15 and layer 13, and wherein a discontinuous fastening is provided between padding layer 12 and outer covering 11, in order to provide a jacket with softness, flexibility and breathability.  With this configuration, the first space and the second space are at least temporarily provided when the jacket is in use.
Regarding claim 35, Moretti discloses the structure according to claim 1, but does not disclose the structure further including a fleece provided on the channeled padding on the first side or the second side of the intermediate layer.  However, Rock teaches wherein a spacer fabric (a three-dimensional fabric 11 which comprising channels between two outer layers 13, 15; see fig. 1; col. 1, ll. 64-67; col. 2, ll. 1-7) used for outerwear (col. 1, ll. 28-31) includes a fleece (pile; fig. 2; col. 2, ll. 55-60) on at least one side of the spacer fabric (fig. 2; col. 2, ll. 55-60).  Both Moretti and Rock teaches a spacer structure for an outerwear. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the intermediate layer as disclosed by Moretti, with the intermediate layer further including a fleece provided on the channeled padding on the first side or the second side of the intermediate layer, as taught by Rock, in order to provide a three-dimensional spacer fabric with enhanced shape retention and sufficient ventilation capacity for use as a channeled padding for an outerwear garment (Moretti; col. 1, ll. 27-37).
Regarding claim 36, Moretti discloses the structure according to claim 16, but does not disclose the structure further including a fleece provided on the channeled padding on the first side or the second side of the intermediate layer.  However, Rock teaches wherein a spacer fabric (a three-dimensional fabric 11 which comprising channels between two outer layers 13, 15; see fig. 1; col. 1, ll. 64-67; col. 2, ll. 1-7) used for outerwear (col. 1, ll. 28-31) includes a fleece (pile; fig. 2; col. 2, ll. 55-60) on at least one side of the spacer fabric (fig. 2; col. 2, ll. 55-60).  Both Moretti and Rock teaches a spacer structure for an outerwear. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the intermediate layer as disclosed by Moretti, with the intermediate layer further including a fleece provided on the channeled padding on the first side or the second side of the intermediate layer, as taught by Rock, in order to provide a three-dimensional spacer fabric with enhanced shape retention and sufficient ventilation capacity for use as a channeled padding for an outerwear garment (Moretti; col. 1, ll. 27-37).

    PNG
    media_image1.png
    962
    1469
    media_image1.png
    Greyscale

Annotated Figs. 1-2 from US 6,263,511 B1

    PNG
    media_image2.png
    740
    1106
    media_image2.png
    Greyscale

Annotated Fig. 6 from US 6,263,511 B1

    PNG
    media_image3.png
    873
    851
    media_image3.png
    Greyscale

Annotated Fig. 8 from US 2017/0099898 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment. Applicant's arguments have been considered but, as they are drawn to the newly amended limitations not previously examined, are moot in view of the newly modified ground(s) of rejection.
	For further clarification, in response to Applicant's argument with respect to the specification objection regarding claims 25-26, it is noted that the cited paragraph does not provide sufficient basis for the limitation, especially regarding "within the second gap". 
	In addition, in response to Applicant's argument with respect to holes 17 of Moretti, it is noted that the air vents in the breathable fabric of the outer layer covering are mapped for air entry when damp air exits from holes 17 in the Non-Final Office Action mailed on 12/01/2020; therefore, Applicant's argument with respect to holes 17 of Moretti being only for air exit is irrelevant.  Just for clarification about holes 17 of Moretti, Moretti does teach damp air can exit from holes 17; however, Moretti does not exclude air entry from holes 17 and it is obvious that an actual air flow direction when the garment is in use is determined by various factors such as humidity of the outside environment, humidity inside the garment, and the pressure and/or componential gradient of the air inside the garment.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AIYING ZHAO/Examiner, Art Unit 3732     
                                                                                                                                                                                                   
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732